Citation Nr: 1403492	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-37 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic bronchitis.  

2. Entitlement to service connection for emphysema.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were remanded in February 2013 for further development. 


FINDINGS OF FACT

1.  Chronic bronchitis was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  Emphysema was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

3.  COPD was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

4.  Recurrent pneumonia was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an award of service connection for emphysema have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for an award of service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for an award of service connection for recurrent pneumonia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in June 2012.  It, in conjunction with the March 2013 addendum, is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, provided a thorough rationale for her opinion, and addressed all the Board's concerns expressed in the February 2013 remand.  The duties to notify and to assist have been met.  


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records include a February 1970 x-ray that revealed right lower lobe pneumonitis. The records also reflect the Veteran sought treatment for sinus congestion in January 1971 and that he was diagnosed with an upper respiratory infection.  An April 1971 treatment report reflects that the infection was treated and had resolved.  There is also an undated treatment report in which the Veteran complained of sinus pain and congestion.  The Veteran's November 1971 separation examination revealed normal findings.

Post-service, the Veteran was diagnosed with possible sinusitis in April 1980, an upper respiratory infection in January 1987, pneumonia in October 1992 and November 1992, maxillary sinusitis in October 1992, bronchitis in September 1993 and March 1999, and an upper respiratory infection with bronchitis in June 1996.

The Veteran underwent a VA examination in June 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he first began to have respiratory problems in the early 1970s.  He further stated that he had pneumonia while in basic training, and that following discharge, he got pneumonia at least once per year.  However, he then reported that his most recent pneumonia occurred ten years ago and he attributed this to the fact that he obtained a pneumonia vaccine.  He reported that he smoked 2-3 packs of cigarettes per day from age 13 to age 56.  

The examiner referenced a July 2011 x-ray revealing findings COPD.  She found that the Veteran's claimed conditions were less likely than not incurred in or caused by service.  She stated that a review of the medical records from the 1970s and 1980s revealed no mention of a chronic respiratory condition.  She noted that the Veteran was first diagnosed with COPD in 1993 and that his current symptomatology and pulmonary findings were consistent with COPD that involved both emphysematous and bronchitis-type symptomatology.  There was no evidence of pneumonia on examination.  She noted that COPD is not the same as an acute upper respiratory infection, and that there was no evidence that a chronic respiratory condition progressed following his in-service diagnoses of pneumonitis and upper respiratory infection. 

In a February 2013 remand, the Board pointed out that the in-service upper respiratory infection may have lasted a few months.  It was first noted in January 1971, and it was not until April 1971 that a treatment report noted that the infection was treated and that it resolved.  The Board also directed the June 2012 examiner to address the February 1970 x-rays findings of pneumonitis.  

The June 2012 VA examiner submitted a March 2013 addendum.  In it, she noted that the pneumonitis documented in the February 1970 x-rays was non-specific and was consistent with "inflammation of lung tissue."  She noted that it is not generally considered a chronic disease, and that specifically, in this Veteran's case, the lack of chronicity was evidenced by the normal findings on the January 1978 chest x-rays.  There was no indication of inflammation, pneumonitis, or other abnormal finding.  She noted that the Veteran's separation examination was normal, the January 1978 chest x-ray was normal, and the first evidence of a respiratory condition was a 1980 diagnosis of possible sinusitis (with normal x-rays of the sinuses).  Additionally, she noted that sinusitis and upper respiratory infections are diseases of the upper respiratory system and are not etiologically related to the Veteran's claimed disabilities (COPD, bronchitis, emphysema), which are lower respiratory disabilities.  She noted that pneumonia is also a lower respiratory condition, but it is not a chronic condition, and it was not diagnosed in service.  She noted that there is no evidence of lower respiratory conditions of COPD, bronchitis, emphysema, and pneumonia until 1992 (at which time, the Veteran was diagnosed with pneumonia, which is an acute lung infection).  

The examiner further pointed out that the lower respiratory conditions treated in 1992 resolved, as shown by normal x-rays in March 1993.  She noted that a separate set of 1993 x-rays showed changes consistent with emphysema and COPD, and that this was the first clinical, objective evidence of it.  She reiterated that the medical record is silent for lower respiratory signs or symptoms between 1971 and 1993, and there is no basis to link these current lower respiratory symptoms to the acute, upper respiratory symptoms noted in service.  Finally, she explained that COPD is the occurrence of chronic bronchitis or emphysema, a pair of commonly co-existing diseases of the lungs in which the airways narrow over time.  She stated that this disease is most related to a history of smoking.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With regard to the first element, the Board notes that the Veteran did not have pneumonia at his June 2012 VA examination.  However, the record reflects that he has been diagnosed with pneumonia on more than one occasion.  Consequently, the Board concedes that the Veteran suffers from recurrent pneumonia.  Likewise, although he was not diagnosed with emphysema or bronchitis at his June 2012 VA examination, the June 2012 examiner diagnosed COPD with emphysematous and bronchitis-type symptomatology.  Consequently, the Board concedes that the Veteran has a current respiratory disability with emphysematous and bronchitis-type symptomatology as well as recurrent pneumonia.  

Concerning the second element of service connection, although the service treatment records do reflect evidence of in-service diagnoses, the June 2012 examiner has made it clear that such in-service diagnoses (of pneumonitis and an upper respiratory infection) are not consistent with the Veteran's current diagnosis.  Specifically, the examiner noted that the pneumonitis shown in February 1970 x-rays is a non-specific diagnosis that refers generally to any "inflammation of lung tissue."  She further noted that the in-service diagnosis of an upper respiratory infection is in no way etiologically related to the lower respiratory conditions for which the Veteran is seeking service connection.  In short, the medical evidence fails to reflect evidence of a lower respiratory condition during service.  

At the Veteran's June 2012 VA examination, he reported that he was treated for pneumonia during basic training.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology a respiratory disability fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

The Board believes that the Veteran was treated for a respiratory disability during service.  His February 1970 x-rays showing pneumonitis substantiate as much.  However, the Board does not find the Veteran competent to diagnose his in-service symptoms as pneumonia, particularly in light of the fact that the service treatment records show pneumonitis, and not pneumonia (an important difference as noted by the June 2012 examiner).    

Nonetheless, given that the service treatment records reflect some respiratory illness, and in granting the benefit of doubt to the Veteran, the Board finds that the Veteran has satisfied the second element of service connection.  

It is the third element of service connection in which the Veteran's claim falls short.  In the August 2010 notice of disagreement, he stated that he was treated for pneumonia in 1973, 1974, and 1976 at Muskogee VA Medical Center, and that from 1976 on, he would get pneumonia every year.  However, in January 2011, the Muskogee VA Medical Center stated that the Veteran was not treated at their facility until 2001.  Meanwhile, Oklahoma City VA Medical Center records include reports from the mid-1970s, but there is no treatment for any respiratory disabilities until April 1980, when the Veteran was diagnosed with possible sinusitis.  As the June 2012 VA examiner noted, sinusitis is an upper respiratory disability and is not related to the lower respiratory disabilities for which the Veteran is seeking service connection.  Likewise, the Veteran was diagnosed with an upper respiratory infection in January 1987.  

The Veteran was first diagnosed with pneumonia in October 1992 (21 years after service).  X-rays dated January 1993 reflect a diagnosis of "stable emphysematous chest."  He was diagnosed with bronchitis in September 1993.  Finally, September 1993 x-rays reflect COPD without acute chest disease.  With regard to pneumonia, the June 2012 VA examiner noted that it is not a chronic disability, as evidenced by the fact that x-rays dated October 1993, December 1994, January 1996, and June 1996 were all normal.  With regards to the COPD, emphysema, and bronchitis, the June 2012 examiner noted that they were first noted 22 years after service and that these lower respiratory conditions are not etiologically related to the acute, upper respiratory condition incurred in service.        

With respect to any claims of continuity of symptomatology, it appears that even a liberal reading of the Veteran's contentions reflect recurrent symptoms, not continuous symptoms.  As noted, in the Veteran's notice of disagreement, he claimed to have had pneumonia once per year.  It appears that, even if the records reflected episodes of post service pneumonia in the years immediately following discharge, according to the Veteran, he was asymptomatic for the remainder of the year.  Again, this is substantiated by the normal x-rays of January 1978, October 1993, December 1994, January 1996, and June 1996 were all normal.  In any event, even if the reported pattern of symptoms could be found to constitute a continuous disability picture, none of the diagnosed disorders in this case are chronic diseases under 38 C.F.R. § 3.309(a) and, as such, an award of service connection based solely on evidence of continuity is precluded here.

In the absence of any findings of a lower respiratory condition in service or for many years after service, a lack of continuity of symptomatology, and the fact that the lone medical opinion weighs against a finding of a medical nexus to service, the Board finds that a preponderance of the evidence weighs against the claims. 

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for chronic bronchitis, emphysema, COPD, and pneumonia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for chronic bronchitis is denied.  

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for pneumonia is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


